Exhibit 10.1
COMMON STOCK PURCHASE AGREEMENT
BY AND AMONG
ENDEAVOUR INTERNATIONAL CORPORATION
AND
THE PURCHASERS NAMED HEREIN

 



--------------------------------------------------------------------------------



 



COMMON STOCK PURCHASE AGREEMENT
     THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of
February 4, 2010, is made and entered by and among ENDEAVOUR INTERNATIONAL
CORPORATION, a Nevada corporation (“Endeavour”), and each of the purchasers
named in Schedule 2.01 to this Agreement (each such purchaser a “Purchaser” and,
collectively, the “Purchasers”).
     WHEREAS, Endeavour desires to finance a portion of its 2010 capital budget
through the sale of an aggregate of 23,457,779 shares of Common Stock, and the
Purchasers desire to purchase severally an aggregate of 23,457,779 shares of
Common Stock from Endeavour, each in accordance with the provisions of this
Agreement;
     WHEREAS, Endeavour has received from each Purchaser a commitment to keep
confidential all non-public information relating to this Agreement and/or
Endeavour’s business, and each Purchaser acknowledges that he has been given
full access to the Endeavour SEC Documents and has been provided a reasonable
opportunity to ask questions and receive answers from Representatives of
Endeavour regarding such matters; and
     WHEREAS, Endeavour has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Common Stock acquired pursuant
to this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Endeavour and each of the
Purchasers, severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
     “8-K Filing” shall have the meaning specified in Section 5.02.
     “Action” against a Person means any lawsuit, action, proceeding,
investigation or complaint before any Governmental Authority, mediator or
arbitrator.
     “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
     “Agreement” shall have the meaning specified in the introductory paragraph.

1



--------------------------------------------------------------------------------



 



     “Basic Documents” means, collectively, this Agreement, the Registration
Rights Agreement and any and all other agreements or instruments executed and
delivered by the Parties to evidence the execution, delivery and performance of
this Agreement, and any amendments, supplements, continuations or modifications
thereto.
     “Board of Directors” means the board of directors of Endeavour.
     “Business Day” means any day other than a Saturday, a Sunday, or a legal
holiday for commercial banks in Houston, Texas or New York, New York.
     “Closing” means the consummation of the purchase and sale of the Purchased
Common Stock hereunder, which shall take place on the Closing Date.
     “Closing Date” means the date specified in the introductory paragraph of
this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment Amount” means the dollar amount set forth opposite each
Purchaser’s name on Schedule 2.01 to this Agreement under the heading “Gross
Proceeds to Issuer”.
     “Common Stock Price” shall have the meaning specified in Section 2.01(b).
     “Common Stockholders” means the common stockholders of Endeavour.
     “Common Stock” means the common stock, par value $0.001 per share, of
Endeavour.
     “Endeavour” shall have the meaning specified in the introductory paragraph.
     “Endeavour Financial Statements” shall have the meaning specified in
Section 3.03.
     “Endeavour Material Adverse Effect” means any material and adverse effect
on (i) the assets, liabilities, financial condition, business, prospects,
results of operations, or affairs of Endeavour and its Subsidiaries, taken as a
whole, measured against those assets, liabilities, financial condition,
business, prospects, results of operations, or affairs reflected in the
Endeavour SEC Documents, other than those occurring as a result of general
economic or financial conditions or other developments that are not unique to
and do not have a material disproportionate impact on Endeavour and its
Subsidiaries but also affect other Persons who participate in or are engaged in
the lines of business of which Endeavour and its Subsidiaries participate or are
engaged, (ii) the ability of Endeavour and its Subsidiaries, taken as a whole,
to carry out their business as of the date of this Agreement or to meet their
obligations under the Basic Documents on a timely basis or (iii) the ability of
Endeavour to consummate the transactions under any Basic Document.
     “Endeavour Financial Statements” shall have the meaning specified in
Section 3.03.
     “Endeavour Related Parties” shall have the meaning specified in
Section 6.02.

2



--------------------------------------------------------------------------------



 



     “Endeavour SEC Documents” shall have the meaning specified in Section 3.03.
     “Environmental Law” shall have the meaning specified in Section 3.17(c).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America as of the date hereof; provided that for the Endeavour Financial
Statements prepared as of a certain date, GAAP referenced herein shall be GAAP
as of the date of such Endeavour Financial Statements.
     “Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Endeavour,
its Subsidiaries or any of their Property or any of the Purchasers.
     “Indemnified Party” shall have the meaning specified in Section 6.03.
     “Indemnifying Party” shall have the meaning specified in Section 6.03.
     “Law” or “Laws” means any federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law (including common
law), rule or regulation.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt, a lease, consignment or bailment for security purposes,
preference or priority, assessment, deed of trust, charge, easement, servitude
or other encumbrance.
     “Organizational Documents” means the certificate or articles of
incorporation and bylaws of Endeavour.
     “Party” or “Parties” means Endeavour and the Purchasers, individually or
collectively, as the case may be.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Placement Agent” means Madison Williams and Company LLC.

3



--------------------------------------------------------------------------------



 



     “Placement Agent Fees” means the fees that Endeavour is obligated to pay to
the Placement Agent in connection with the closing of certain transactions
contemplated by this Agreement.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchase Price” means the aggregate of each Purchaser’s Commitment Amount
set forth opposite the Purchaser’s name on Schedule 2.01 to this Agreement under
the heading “Gross Proceeds to Issuer”.
     “Purchased Common Stock” means the Common Stock to be issued and sold to
the Purchasers pursuant to this Agreement.
     “Purchaser” shall have the meaning specified in the introductory paragraph.
     “Purchaser Material Adverse Effect” means any material and adverse effect
on (i) the ability of a Purchaser to meet its obligations under the Basic
Documents on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under any Basic Document.
     “Purchaser Related Parties” shall have the meaning specified in
Section 6.01.
     “Purchasers” shall have the meaning specified in the introductory
paragraph.
     “Registration Rights Agreement” means the Registration Rights Agreement, in
the form attached to this Agreement as Exhibit A, to be entered into at the
Closing, among Endeavour and the Purchasers.
     “Representatives” of any Person means the officers, members, managers,
directors, employees, agents and other representatives of such Person.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
     “Significant Subsidiary” means each significant subsidiary within the
meaning of Regulation S-X.
     “Subsidiary” means, as to any Person, any corporation or other entity
(i) of which a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity (irrespective of whether or not at the time any
equity interest of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any

4



--------------------------------------------------------------------------------



 



contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries, or (ii) which such Person
consolidates for accounting purposes.
     “Transfer Agent” means StockTrans, Inc. in its capacity as transfer agent
for the Common Stock.
     Section 1.02. Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
SALE AND PURCHASE
     Section 2.01. Sale and Purchase. Subject to the terms and conditions of
this Agreement, at the Closing, Endeavour hereby issues and sells to each
Purchaser, and each Purchaser hereby purchases, severally and not jointly, from
Endeavour, the dollar amount of Purchased Common Stock set forth opposite its
name under the column entitled “Gross Proceeds to Issuer” on Schedule 2.01
hereto. Each Purchaser shall pay Endeavour the Common Stock Price for each share
of Purchased Common Stock as set forth in Section 2.01(b). The respective
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The failure or waiver of performance under this
Agreement by any Purchaser, or on its behalf, does not excuse performance by any
other Purchaser. Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by any Basic Document. Except as otherwise provided in
this Agreement or the other Basic Documents, each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the other Basic Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
          (a) Common Stock. The number of shares of Purchased Common Stock
issued and sold to each Purchaser shall be equal to the amount next to such
Purchaser’s name under the column entitled “Common Stock” on Schedule 2.01. The
Purchased Common Stock shall have those rights, preferences, privileges and
restrictions governing the Common Stock as set forth in the Organizational
Documents. The Purchased Common Stock shall initially bear the legend set forth
in Section 4.08.

5



--------------------------------------------------------------------------------



 



          (b) Consideration. The amount per share of Common Stock each Purchaser
will pay to Endeavour to purchase the Purchased Common Stock (the “Common Stock
Price”) shall be the price listed on Schedule 2.01.
     Section 2.02. Actions by Endeavour. Concurrently with the execution of this
Agreement, Endeavour will deliver or cause to be delivered to each Purchaser:
          (a) the Purchased Common Stock through the delivery of certificates
(bearing the legend set forth in Section 4.08) or book-entry shares evidencing
such Purchased Common Stock at the Closing, all free and clear of any Liens,
encumbrances or interests of any other party; provided that Endeavour may
initially deliver PDF or facsimile copies of the certificates at the Closing,
and if Endeavour does so, it shall deliver the physical certificates as soon as
practicable after the Closing;
          (b) the Registration Rights Agreement in the form attached to this
Agreement as Exhibit A, which shall have been duly executed by Endeavour;
          (c) a certificate of the Secretary of Endeavour dated as of the date
of this Agreement in the form attached to this Agreement as Exhibit B; and
          (d) a certificate dated as of a recent date of the Secretary of State
of the State of Nevada with respect to the due organization and good standing in
the State of Nevada of Endeavour.
     Section 2.03. Actions by each Purchaser. Concurrently with the execution of
this Agreement, each Purchaser will deliver or cause to be delivered to
Endeavour:
          (a) the Commitment Amount; and
          (b) the Registration Rights Agreement in the form attached to this
Agreement as Exhibit A, which shall have been duly executed by such Purchaser.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ENDEAVOUR
     Endeavour represents and warrants to the Purchasers, on and as of the date
of this Agreement, as follows:
     Section 3.01. Corporate Existence. Endeavour: (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, has all requisite power and authority to carry on its business as now
conducted, and to own, lease, use and operate its properties and other assets as
now owned, leased, used or operated, and has all material governmental licenses,
authorizations, consents and approvals, necessary to own, lease, use and operate
its properties and carry on its business as its business is now being conducted
as described in the Endeavour SEC Documents, except where the failure to obtain
such licenses, authorizations, consents and approvals would not have or would
not reasonably be expected to

6



--------------------------------------------------------------------------------



 



have an Endeavour Material Adverse Effect; and (ii) is duly qualified, in good
standing and authorized to do business in all jurisdictions in which the nature
of the business conducted by it makes such qualifications necessary, except
where failure so to qualify would not have or would not reasonably be expected
to have an Endeavour Material Adverse Effect. Each of Endeavour’s Significant
Subsidiaries (i) has been duly organized or formed, as the case may be, and is
validly existing and in good standing under the laws of its respective
jurisdiction of organization or formation, as applicable, each with all
requisite power and authority to carry on its business as now conducted, and to
own, lease, use and operate its properties and other assets as now owned,
leased, used or operated, and has all material governmental licenses,
authorizations, consents and approvals, necessary to own, lease, use and operate
its properties and carry on its business as its business is now being conducted
except where the failure to obtain such licenses, authorizations, consents and
approvals would not have or would not reasonably be expected to have an
Endeavour Material Adverse Effect; and (ii) is duly qualified, in good standing
and authorized to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualifications necessary, except where
failure so to qualify would not have or would not reasonably be expected to have
an Endeavour Material Adverse Effect.
     Section 3.02. Capitalization and Valid Issuance of Purchased Common Stock.
          (a) As of the date of this Agreement and prior to the issuance and
sale of the Purchased Common Stock, the issued and outstanding shares of Common
Stock of Endeavour consisted of 134,208,866 shares. All of the outstanding
shares of Common Stock have been duly authorized and validly issued in
accordance with applicable Law and the Organizational Documents and are fully
paid and non-assessable.
          (b) Other than Endeavour’s existing 2004 Incentive Plan and 2007
Incentive Plan, Endeavour has no equity compensation plans that contemplate the
issuance of Common Stock (or securities convertible into, exercisable for or
exchangeable for Common Stock). Other than Endeavour’s outstanding shares of
Series B Preferred Stock, Series C Convertible Preferred Stock, its 6%
Convertible Senior Notes due 2012, its 11.5% Convertible Bonds due 2014, its
90,000 outstanding warrants to purchase Common Stock and its 850,000 outstanding
inducement options to purchase Common Stock at a weighted-average exercise price
of $1.43 per share, Endeavour has no outstanding indebtedness or other
securities having the right to vote (or convertible into or exercisable or
exchangeable for securities having the right to vote) on any matters on which
the Common Stockholders may vote. Except as set forth in the first two sentences
of this Section 3.02(b) or as contemplated by this Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, rights of first refusal or other rights, convertible or
exchangeable securities, agreements, claims or commitments of any character
obligating Endeavour or any of its Subsidiaries to issue, transfer or sell any
equity interests in Endeavour or any of its Subsidiaries or securities
convertible into or exchangeable for such equity interests, (ii) obligations of
Endeavour or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any equity interests in Endeavour or any of its Subsidiaries or any such
securities or agreements listed in clause (i) of this sentence or (iii) proxy
agreements or voting trusts or similar agreements to which Endeavour or any of
its Subsidiaries is a party with respect to the voting of the equity interests
of Endeavour or any of its Subsidiaries.

7



--------------------------------------------------------------------------------



 



          (c) (i) All of the issued and outstanding equity interests of each of
Endeavour’s Subsidiaries are owned, directly or indirectly, by Endeavour free
and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed under Endeavour’s or
Endeavour’s Subsidiaries’ credit facilities filed as exhibits to the Endeavour
SEC Documents), and all such ownership interests have been duly authorized and
validly issued and are fully paid (to the extent required by the organizational
documents of Endeavour’s Subsidiaries, as applicable) and non-assessable (except
as non-assessability may be affected by the organizational documents of
Endeavour’s Subsidiaries) and free of preemptive rights, with no personal
liability attaching to the ownership thereof, and (ii) except as disclosed in
the Endeavour SEC Documents, neither Endeavour nor any of its Subsidiaries owns
any shares of capital stock or other securities of, or interest in, any other
Person, or is obligated to make any capital contribution to or other investment
in any other Person.
          (d) The offer and sale of the Purchased Common Stock will be duly
authorized by Endeavour pursuant to the Organizational Documents and when issued
and delivered to the Purchasers against payment therefor in accordance with the
terms of this Agreement, the Purchased Common Stock will be validly issued,
fully paid and non-assessable and will be free of any and all Liens and
restrictions on transfer, other than restrictions on transfer under the
Registration Rights Agreement and applicable state and federal securities Laws
and other than such Liens as are created by the Purchasers.
          (e) The Purchased Common Stock will be issued in compliance with all,
and will not contravene any, applicable rules and regulations of the NYSE Amex.
As of the date of this Agreement, Endeavour has submitted to the NYSE Amex a
“Notification Form: Listing of Additional Common Stock” and supporting
documentation, if required, with respect to the Purchased Common Stock.
Endeavour’s currently outstanding Common Stock is quoted on the NYSE Amex and
the London Stock Exchange, and Endeavour has not received any notice of
delisting.
     Section 3.03. Endeavour SEC Documents. Endeavour has filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents filed on or prior to the date of this Agreement, collectively,
the “Endeavour SEC Documents”). The Endeavour SEC Documents, including any
audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Endeavour Financial Statements”), at the time filed (in
the case of registration statements, solely on the dates of effectiveness)
(except to the extent corrected by a subsequently filed Endeavour SEC Document
filed prior to the date of this Agreement) (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, (iii) complied as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (iv) were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission) and
(v) fairly present (subject in the case of unaudited statements to

8



--------------------------------------------------------------------------------



 



normal, recurring and year-end audit adjustments) in all material respects the
consolidated financial position and status of the business of Endeavour as of
the dates thereof and the consolidated results of its operations and cash flows
for the periods then ended. KPMG LLP is an independent registered public
accounting firm with respect to Endeavour and has not resigned or been dismissed
as independent registered public accountants of Endeavour as a result of or in
connection with any disagreement with Endeavour on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.
     Section 3.04. No Material Adverse Change. Except as set forth in the
Endeavour SEC Documents, since the date of Endeavour’s most recent Form 10-Q
filing with the Commission, Endeavour and its Subsidiaries have conducted their
business in the ordinary course, consistent with past practice, and there has
been no (i) change, event, occurrence, effect, fact, circumstance or condition
that has had or would reasonably be expected to have an Endeavour Material
Adverse Effect, (ii) acquisition or disposition of any material asset by
Endeavour or any of its Subsidiaries or any contract or arrangement therefor,
otherwise than for fair value in the ordinary course of business, (iii) material
change in Endeavour’s accounting principles, practices or methods or
(iv) incurrence of material indebtedness. Since the date of Endeavour’s most
recent Form 10-Q filing with the Commission, Endeavour has filed with the
Commission all reports required by the Securities Act or the Exchange Act on a
timely basis.
     Section 3.05. Litigation. Except as set forth in the Endeavour SEC
Documents, there is no Action pending or, to the knowledge of Endeavour,
contemplated or threatened against Endeavour or any of its Subsidiaries or any
of their respective officers, directors or Properties, which (individually or in
the aggregate) has or would reasonably be expected to have an Endeavour Material
Adverse Effect, or which challenges the validity of the Basic Documents or the
right of Endeavour to enter into any of the Basic Documents or to consummate the
transactions contemplated thereby.
     Section 3.06. No Breach. The execution, delivery and performance by
Endeavour of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents, and compliance by Endeavour with the terms and provisions hereof and
thereof, do not and will not (a) violate any provision of any Law, governmental
permit, determination or award having applicability to Endeavour or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation or breach of any provision of the Organizational Documents or any
organizational documents of any of Endeavour’s Subsidiaries, (c) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under
(i) any note, bond, mortgage, license, or loan or credit agreement to which
Endeavour or any of its Subsidiaries is a party or by which Endeavour or any of
its Subsidiaries or any of their respective Properties may be bound or (ii) any
other agreement, instrument or obligation, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
now owned or hereafter acquired by Endeavour or any of its Subsidiaries, except
in the cases of clauses (a) and (c) where such violation, default, breach,
termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.06 would
not, individually or in the aggregate, have or reasonably be expected to have an
Endeavour Material Adverse Effect.

9



--------------------------------------------------------------------------------



 



     Section 3.07. Authority. Endeavour has all necessary corporate power and
authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by Endeavour of each of the
Basic Documents to which it is a party, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part; and the Basic Documents constitute the legal, valid and binding
obligations of Endeavour, enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity. No approval from the holders of Common Stock is required
in connection with Endeavour’s issuance and sale of the Purchased Common Stock
to the Purchasers.
     Section 3.08. Approvals. Except as contemplated by this Agreement or as
required by the Commission in connection with Endeavour’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Endeavour of any of the Basic Documents to which it is a party, except where the
failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate, have
or reasonably be expected to have an Endeavour Material Adverse Effect.
     Section 3.09. Investment Company Status. Endeavour is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     Section 3.10. Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Common Stock pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither Endeavour nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
     Section 3.11. Certain Fees. Except for any Placement Agent Fees and any
other fees paid to Smedvig Capital Limited, no fees or commissions will be
payable by Endeavour to brokers, finders or investment bankers with respect to
the sale of any of the Purchased Common Stock or the consummation of the
transactions contemplated by this Agreement. The Purchasers shall not be liable
for any such fees or commissions. Endeavour agrees that it will indemnify and
hold harmless each Purchaser from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by Endeavour or alleged to have been incurred by Endeavour
in connection with the sale of the Purchased Common Stock or the consummation of
the transactions contemplated by this Agreement.
     Section 3.12. No Side Agreements. Except for the Registration Rights
Agreement and any confidentiality agreements entered into by and between each of
the Purchasers and Endeavour, there are no other agreements by, among or between
Endeavour or its Affiliates, on the one hand, and any of the Purchasers or their
Affiliates, on the other hand, with respect to the

10



--------------------------------------------------------------------------------



 



transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.
     Section 3.13. Internal Accounting Controls. Except as disclosed in the
Endeavour SEC Documents, Endeavour and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Endeavour is not aware of any failures of such internal accounting controls nor
is it aware of any fraud, whether material or not, that involves management or
other employees who have a role in Endeavour’s internal accounting controls.
     Section 3.14. Insurance. Endeavour and its Subsidiaries are insured against
such losses and risks and in such amounts and with such deductibles as Endeavour
believes in its reasonable discretion to be prudent and customary for its
businesses.
     Section 3.15. Acknowledgment Regarding Purchase of Purchased Common Stock.
Endeavour acknowledges and agrees that (i) each of the Purchasers is
participating in the transactions contemplated by this Agreement and the other
Basic Documents at Endeavour’s request and Endeavour has concluded that such
participation is in Endeavour’s best interest and is consistent with Endeavour’s
objectives and (ii) each of the Purchasers is acting solely in the capacity of
an arm’s length purchaser. Endeavour further acknowledges that no Purchaser is
acting or has acted as an advisor, agent or fiduciary of Endeavour (or in any
similar capacity) with respect to this Agreement or the other Basic Documents
and any advice given by any Purchaser or any of its respective Representatives
in connection with this Agreement or the other Basic Documents is merely
incidental to the Purchasers’ purchase of Purchased Common Stock. Endeavour
further represents to each Purchaser that Endeavour’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by Endeavour and its Representatives.
     Section 3.16. Taxes. Each of Endeavour and its Subsidiaries has filed all
tax returns required to have been filed and paid all taxes shown thereon to be
due, except those for which extensions have been obtained and except those which
are being contested in good faith and by appropriate proceedings and in respect
of which adequate reserves with respect thereto are maintained in accordance
with GAAP.
     Section 3.17. Compliance with Laws; Permits; Environmental Laws.
          (a) Endeavour and each of its Subsidiaries is in compliance in all
material respects with all Laws applicable to its business, operations or
assets. Neither Endeavour nor any of its Subsidiaries has received any notice of
or been charged with any material violation of any Laws, except where any such
violations (i) would not reasonably be expected to have, individually or in the
aggregate, more than a de minimis effect on the business or operations of
Endeavour or (ii) have been disclosed in Endeavour SEC Documents. To the
knowledge of

11



--------------------------------------------------------------------------------



 



Endeavour, neither Endeavour nor any of its Subsidiaries is under investigation
with respect to the violation of any Laws, and to the knowledge of Endeavour
there are no facts or circumstances which could form the basis for any such
violation.
          (b) Endeavour and its Subsidiaries possess all certifications,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
and operations, except where the failure to posses such permits would not,
individually or in the aggregate, have or would not reasonably be expected to
have more than a de minimis effect on the business or operations of Endeavour or
its Subsidiaries, and neither Endeavour nor any of its Subsidiaries has received
any written notice of proceedings relating to the revocation or modification of
any such certifications, authorizations or permits.
          (c) Except as otherwise disclosed in the Endeavour SEC Documents,
Endeavour and each of its Subsidiaries (i) is in material compliance with all
applicable Laws relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) have not generated, manufactured, treated, stored or disposed of
any hazardous substances on any owned or operated (or previously owned or
operated) real property, except in material compliance with Environmental Laws,
(iii) are not liable in any material respect for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) are not subject to
any pending material claims relating to Environmental Laws.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally and not jointly, represents and warrants to
Endeavour with respect to itself, on and as of the date of this Agreement, as
follows:
     Section 4.01. Valid Existence. Such Purchaser (i) is duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and (ii) has all requisite power, and has all
material governmental licenses, authorizations, consents and approvals,
necessary to own, lease, use or operate its Properties and carry on its business
as its business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not have or would not
reasonably be expected to have a Purchaser Material Adverse Effect.
     Section 4.02. No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased Common
Stock by such Purchaser do not and will not (a) violate any provision of any
Law, governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
or breach of any provision of the organizational documents of such Purchaser or
(c) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute

12



--------------------------------------------------------------------------------



 



(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under (i) any note,
bond, mortgage, license, or loan or credit agreement to which such Purchaser is
a party or by which such Purchaser or any of its Properties may be bound or
(ii) any other such agreement, instrument or obligation, except in the case of
clauses (a) and (c) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, have or reasonably be expected to have a Purchaser Material
Adverse Effect.
     Section 4.03. Investment. The Purchased Common Stock is being acquired for
such Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority (all of whom such Purchaser
represents and warrants are “accredited investors” within the meaning of
Rule 501 of Regulation D promulgated by the Commission pursuant to the
Securities Act), not as a nominee or agent, and with no present intention of
distributing the Purchased Common Stock or any part thereof, and such Purchaser
has no present intention of selling or granting any participation in or
otherwise distributing the same in any transaction in violation of the
securities Laws of the United States of America or any state, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Purchased Common Stock under a registration statement
under the Securities Act and applicable state securities Laws or under an
exemption from such registration available thereunder (including, if available,
Rule 144 promulgated thereunder). If such Purchaser should in the future decide
to dispose of any of the Purchased Common Stock, such Purchaser understands and
agrees (a) that it may do so only (i) in compliance with the Securities Act and
applicable state securities Law, as then in effect, or pursuant to an exemption
therefrom or (ii) in the manner contemplated by any registration statement
pursuant to which such securities are being offered, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.
     Section 4.04. Nature of Purchaser. Such Purchaser (a) is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Common Stock, is able to
bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment.
     Section 4.05. Receipt of Information; Authorization. Such Purchaser
acknowledges that it has (a) had access to the Endeavour SEC Documents and
(b) been provided a reasonable opportunity to ask questions of and receive
answers from Representatives of Endeavour regarding such matters. Such Purchaser
believes it is capable of evaluating the risks and merits of the purchase of the
Common Stock.
     Section 4.06. Restricted Securities. Such Purchaser understands that the
shares of Purchased Common Stock it is purchasing are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from Endeavour in a transaction not involving a public offering
and that under such Laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances.

13



--------------------------------------------------------------------------------



 



In this connection, Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.
     Section 4.07. Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Common Stock or the consummation of the transactions
contemplated by this Agreement. Except as provided in Section 3.11 above,
Endeavour will not be liable for any such fees or commissions. Such Purchaser
agrees, severally and not jointly with the other Purchasers, that it will
indemnify and hold harmless Endeavour from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by such Purchaser or alleged to have been incurred by
such Purchaser in connection with the purchase of Purchased Common Stock or the
consummation of the transactions contemplated by this Agreement.
     Section 4.08. Legend. It is understood that the certificates evidencing the
Purchased Common Stock initially will bear the following legend: “These
securities have not been registered under the Securities Act of 1933. These
securities may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or pursuant to an exemption from registration thereunder and, in
the case of a transaction exempt from registration, unless sold pursuant to
Rule 144 under such Act or the issuer has received documentation reasonably
satisfactory to it that such transaction does not require registration under
such Act.”
     Section 4.09. No Side Agreements. Except for the Registration Rights
Agreement and any confidentiality agreements entered into by and between such
Purchaser and Endeavour, there are no other agreements by, among or between
Endeavour or its Affiliates, on the one hand, and such Purchaser or its
Affiliates, on the other hand, with respect to the transactions contemplated
hereby nor promises or inducements for future transactions between or among any
of such parties.
     Section 4.10. Short Selling. Such Purchaser represents that it has not, and
none of its Subsidiaries have, entered into any Short Sales of the Common Stock
between the time it first began discussions with Endeavour or the Placement
Agent about the transactions contemplated by this Agreement and the date hereof
(it being understood that the entering into a total return swap that is exempt
from registration under the Securities Act should not be considered a Short Sale
of Common Stock).
ARTICLE V
COVENANTS
     Section 5.01. Taking of Necessary Action. From time to time after the date
of this Agreement, without further consideration, Endeavour and each of the
Purchasers shall use its commercially reasonable efforts to take, or cause to be
taken, all actions necessary or appropriate to consummate the transactions
contemplated by the Basic Documents.
     Section 5.02. Non-Disclosure; Interim Public Filings. Endeavour shall, on
or before 8:30 a.m., New York time, on or before the second Business Day
following execution of this

14



--------------------------------------------------------------------------------



 



Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby, but excluding the material terms of the Basic
Documents. Before 8:30 a.m., New York time, on or before the second Business Day
following the date of this Agreement, Endeavour shall file a Current Report on
Form 8-K with the Commission (the “8-K Filing”) describing the terms of the
transactions contemplated by this Agreement and the other Basic Documents and
including as exhibits to such 8-K Filing this Agreement and the other Basic
Documents, in the form required by the Exchange Act. Thereafter, Endeavour shall
timely file any filings and notices required by the Commission or applicable Law
with respect to the transactions contemplated hereby.
     Section 5.03. Use of Proceeds. Endeavour shall use the collective proceeds
from the sale of the Purchased Common Stock to finance a portion of its 2010
capital budget.
     Section 5.04. Tax Information. Endeavour shall cooperate with the
Purchasers and provide the Purchasers with any reasonably requested tax
information related to their ownership of the Purchased Common Stock.
     Section 5.05. Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not and it will cause
its Subsidiaries not to engage in any Short Sales that result in the disposition
of the Common Stock acquired hereunder by the Purchaser until such time as the
Registration Statement (as defined in the Registration Rights Agreement) is
declared effective.
ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES
     Section 6.01. Indemnification by Endeavour. Endeavour agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly upon
demand, pay and reimburse each of them for all costs, losses, liabilities,
damages or expenses of any kind or nature whatsoever, including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to (i) any actual or proposed
use by Endeavour of the proceeds of any sale of the Purchased Common Stock or
(ii) the breach of any of the representations, warranties or covenants of
Endeavour contained herein.
     Section 6.02. Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify Endeavour and its Representatives
(collectively, “Endeavour Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings

15



--------------------------------------------------------------------------------



 



(including any investigations, litigation or inquiries), demands and causes of
action, and, in connection therewith, and promptly upon demand, pay and
reimburse each of them for all costs, losses, liabilities, damages or expenses
of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to the breach of any of the
covenants of such Purchaser contained herein; provided, however, that the
liability of each Purchaser shall not be greater in amount than such Purchaser’s
Commitment Amount.
     Section 6.03. Indemnification Procedure. Promptly after any Endeavour
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
becomes aware of or has received notice of any indemnifiable claim hereunder, or
the commencement of any action or proceeding by a third party, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action or proceeding, but failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same diligently and in good faith. If
the Indemnifying Party undertakes to defend or settle, it shall promptly notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and/or the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or settlement within a reasonable time or
failed to employ counsel reasonably acceptable to the Indemnified Party or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of

16



--------------------------------------------------------------------------------



 



the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the Indemnified Party.
ARTICLE VII
MISCELLANEOUS
     Section 7.01. Interpretation. Article, Section, Schedule and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever Endeavour has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of Endeavour unless otherwise
specified. Whenever any determination, consent or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. If any provision in the
Basic Documents is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
     Section 7.02. Survival of Provisions. The representations and warranties
set forth in this Agreement shall survive the execution and delivery of this
Agreement indefinitely. The covenants made in this Agreement or any other Basic
Document shall survive the closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Common Stock and payment therefor and repayment, conversion,
exercise or repurchase thereof. All indemnification obligations of Endeavour and
the Purchasers pursuant to Section 3.11, Section 4.07 and Article VI of this
Agreement shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the Parties referencing the
particular Article or Section, regardless of any purported general termination
of this Agreement.
     Section 7.03. No Waiver; Modifications in Writing.
          (a) Delay. No failure or delay on the part of any Party in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
          (b) Specific Waiver. Except as otherwise provided in this Agreement or
the Registration Rights Agreement, no amendment, waiver, consent, modification
or termination of any provision of this Agreement or any other Basic Document
shall be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or

17



--------------------------------------------------------------------------------



 



to any provision of this Agreement or any other Basic Document, any waiver of
any provision of this Agreement or any other Basic Document and any consent to
any departure by Endeavour from the terms of any provision of this Agreement or
any other Basic Document shall be effective only in the specific instance and
for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on any Party in
any case shall entitle any Party to any other or further notice or demand in
similar or other circumstances.
     Section 7.04. Binding Effect; Assignment.
          (a) Binding Effect. This Agreement shall be binding upon Endeavour,
each Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VI, and their respective successors and
permitted assigns.
          (b) Assignment of Purchased Common Stock. All or any portion of a
Purchaser’s Purchased Common Stock purchased pursuant to this Agreement may be
sold, assigned or pledged by such Purchaser, subject to compliance with
applicable securities Laws and the Registration Rights Agreement.
          (c) Assignment of Rights. Each Purchaser may assign all or any portion
of its rights and obligations under this Agreement without the consent of
Endeavour or the other Parties hereto to any Affiliate of such Purchaser, and
the assignee shall be deemed to be a Purchaser hereunder with respect to such
assigned rights or obligations and shall agree to be bound by the provisions of
this Agreement. Except as expressly permitted by this Section 7.04(c), such
rights and obligations may not otherwise be transferred except with the prior
written consent of Endeavour (which consent shall not be unreasonably withheld),
in which case the assignee shall be deemed to be a Purchaser hereunder with
respect to such assigned rights or obligations and shall agree to be bound by
the provisions of this Agreement.
     Section 7.05. Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has executed a confidentiality
agreement in favor of Endeavour shall continue to be bound by such
confidentiality agreement in accordance with the terms thereof until Endeavour
discloses on Form 8-K with the Commission the transactions contemplated hereby.
     Section 7.06. Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by regular mail, registered or
certified mail, return receipt requested, facsimile, air courier guaranteeing
overnight delivery, electronic mail or personal delivery to the following
addresses:
          (a) If to a Purchaser, to the address set forth under such Purchaser’s
signature block to this Agreement.

18



--------------------------------------------------------------------------------



 



          (b) If to Endeavour:
Endeavour International Corporation
1001 Fannin, Suite 1600
Houston, Texas 77002 Attention: J. Michael Kirksey
Facsimile: (713) 307-8794
Email: Mike.Kirksey@endeavourcorp.com
with a copy to:
Vinson & Elkins RLLP
CityPoint, 33rd Floor
One Ropemaker Street
London EC2Y 9UE
Attention: S. Griffith Aldrich
Facsimile: 44.20.7065.6001
Internet electronic mail: galdrich@velaw.com
or to such other address as Endeavour or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by registered or certified mail, return receipt requested, or regular mail,
if mailed; when receipt acknowledged, if sent via facsimile; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery or via
electronic mail.
     Section 7.07. Removal of Legend. Endeavour shall remove the legend
described in Section 4.08 from the certificates evidencing the Purchased Common
Stock at the request of a Purchaser submitting to Endeavour such certificates,
together with such other documentation as may be requested by Endeavour or
required by its Transfer Agent, unless Endeavour, with the advice of counsel,
reasonably determines that such removal is inappropriate. Endeavour shall
cooperate with such Purchaser to effect removal of such legend.
     Section 7.08. Entire Agreement. This Agreement and the other Basic
Documents are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein with
respect to the rights granted by Endeavour or a Purchaser set forth herein or
therein. This Agreement and the other Basic Documents supersede all prior
agreements and understandings between the Parties with respect to such subject
matter.
     Section 7.09. Governing Law. This Agreement will be construed in accordance
with and governed by the Laws of the State of Texas without regard to principles
of conflicts of Laws.
     Section 7.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different Parties hereto in separate
counterparts, each of which

19



--------------------------------------------------------------------------------



 



counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.
     Section 7.11. Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Endeavour shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the other Basic Documents or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or Endeavour or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the Purchasers or Endeavour
or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of the Purchasers and Endeavour under
this Agreement or the other Basic Documents or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation.
[The remainder of this page is intentionally left blank.]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
date first written above.
PURCHASER:
Smedvig QIF PLC

     
By:
  /s/ Odd Torland
Name:
  Odd Torland
Title:
  Chairman
 
   
Address:
  39/40 Upper Mount Street
 
  Dublin 2
 
  Ireland
Attention:
  John Thore Olsen
Facsimile:
  +47 51 50 96 42 
Email:
  jto@smedvig.no

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Pelmer Securities S.A.

     
By:
  /s/ Laurent Galiotto
Name:
  Laurent Galiotto
Title:
  Director
 
   
By:
  /s/ P.A. Wavre
Name:
Title:
  P.A. Wavre
Director
 
   
Address:
  Road Town, Pasea Estate
 
  Tortola
 
  British Virgin Islands

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
C.A. Pontine Paus

     
By:
  /s/ Espen Stavdal
Name:
  Espen Stavdal
Title:
  Attorney-in-Fact
 
   
Address:
  c/o As Toluma
 
  Strandveien 20, P.O. Box 33
 
  1324 Lysaker, Norway
Attention:
  Espen Stavdal
Facsimile:
  +4767584380 
Email:
  espen.stavdal@wilhelsen.com

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
C.V. Olympia Paus

     
By:
  /s/ Espen Stavdal
Name:
  Espen Stavdal
Title:
  Attorney-in-Fact
 
   
Address:
  c/o As Toluma
 
  Strandveien 20, P.O. Box 33
 
  1324 Lysaker, Norway
Attention:
  Espen Stavdal
Facsimile:
  +4767584380 
Email:
  espen.stavdal@wilhelsen.com

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Cecilie Paus

     
By:
  /s/ Espen Stavdal
Name:
  Espen Stavdal
Title:
  Attorney-in-Fact
 
   
Address:
  c/o As Toluma
 
  Strandveien 20, P.O. Box 33
 
  1324 Lysaker, Norway
Attention:
  Espen Stavdal
Facsimile:
  +4767584380 
Email:
  espen.stavdal@wilhelsen.com

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
John N. Seitz

     
By:
  /s/ John N. Seitz
Name:
  John N. Seitz
 
   
Address:
  1001 Fannin Street
 
  Suite 1600
 
  Houston, Texas 77002
Attention:
  John N. Seitz
Facsimile:
  (713) 307-8794 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
William L. Transier

     
By:
  /s/ William L. Transier
Name:
  William L. Transier
 
   
Address:
  1001 Fannin Street
 
  Suite 1600
 
  Houston, Texas 77002
Attention:
  William L. Transier
Facsimile:
  (713) 307-8794 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Nancy K. Quinn

     
By:
  /s/ Nancy K. Quinn
Name:
  Nancy K. Quinn
 
   
Address:
  1001 Fannin Street
 
  Suite 1600
 
  Houston, Texas 77002
Attention:
  Nancy K. Quinn
Facsimile:
  (713) 307-8794 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
James Ventures, L.P.

     
By:
  /s/ Robert Alpert
Name:
  Robert Albert
Title:
  General Partner
 
   
Address:
  12802 N. Scottsdale
 
  Scottsdale, AZ 85254
Attention:
  Robert Alpert
Facsimile:
  (480) 609-0926 
Email:
  Robert@danro.com

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:      
 
        James W. Christmas    
 
       
By:
  /s/ James W. Christmas    
 
       
Name:
  James W. Christmas    
 
       
Address:
  1089 Oceanfront    
 
  East Atlantic Beach, NY 11561-1100    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Scott Andrews    
 
       
By:
  /s/ Scott Andrews    
 
       
Name:
  Scott Andrews    
 
       
Address:
  38 Wakerobin Court    
 
  The Woodlands, TX 77380-3900    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        William Roger Clemens    
 
       
By:
  /s/ William Roger Clemens    
 
       
Name:
  William Roger Clemens    
 
       
Address:
  230 Westcott, Suite 122    
 
  Houston, Texas 77007    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Anne Linday Cohn Holstead    
 
       
By:
  /s/ Anne Lindsay Cohn Holstead    
 
       
Name:
  Anne Lindsay Cohn Holstead    
 
       
Address:
  800 Bering Drive, Suite 210    
 
  Houston, TX 77057-2130    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Bobby Smith Cohn    
 
       
By:
  /s/ Bobby Smith Cohn    
 
       
Name:
  Bobby Smith Cohn    
 
       
Address:
  800 Bering Drive, Suite 210    
 
  Houston, TX 77057-2130    
 
       
Attention:
  Bobby Smith Cohn    
Facsimile:
  sam (713) 978-6296    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Courtney Cohn Hopson Separate Account    
 
       
By:
  /s/ Courtney Cohn Hopson    
 
       
Name:
  Courtney Cohn Hopson    
 
       
Address:
  800 Bering Drive, Suite 210    
 
  Houston, TX 77057-2130    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Elizabeth Kirby Cohn McCool Separate Property    
 
       
By:
  /s/ Elizabeth Kirby Cohn McCool    
 
       
Name:
  Elizabeth Kirby Cohn McCool    
 
       
Address:
  800 Bering Drive, Suite 210    
 
  Houston, TX 77057-2130    
 
       
Attention:
  Elizabeth Kirby Cohn McCool    
Facsimile:
  sam (713)978-6296    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Morton A. Cohn      
By:
  /s/ Morton A. Cohn    
 
       
Name:
  Morton A. Cohn    
 
       
Address:
  800 Bering Drive, Suite 210    
 
  Houston, TX 77057-2130    
 
       
Attention:
  Morton A. Cohn    
Facsimile:
  sam (713) 978-6296    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        M. St. John Dinsmore    
 
       
By:
  /s/ M. St. John Dinsmore    
 
       
Name:
  M. St. John Dinsmore    
 
       
Address:
  5524 Sturbridge    
 
  Houston, TX 77065    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Don Sanders and Tanya J. Drury TTEES FBO Tanya Jo Drury Trust
 
       
By:
  /s/ Tanya Drury    
 
       
Name:
  Tanya Drury    
 
       
Address:
  600 Travis, Suite 5800    
 
  Houston, TX 77002    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Luke J. Drury TTE Luke J. Drury Non-Exempt Trust    
 
       
By:
  /s/ Luke Drury    
 
       
Name:
  Luke Drury    
 
       
Address:
  11519 St. Germain Way    
 
  Houston, TX 77082    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Mark Drury TTEE FBO Mark J. Drury Non-Exempt Trust
 
       
By:
  /s/ Mark Drury    
 
       
Name:
  Mark Drury    
 
       
Address:
  3929 Marlowe    
 
  Houston, TX 77005    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Matthew Drury TTEE FBO Matthew J. Drury Non-Exempt Trust
 
       
By:
  /s/ Matthew Drury    
 
       
Name:
  Matthew Drury    
 
       
Address:
  280 Bunker Hill    
 
  Houston, TX 77024    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Tanya J. Drury    
 
       
By:
  /s/ Tanya Drury    
 
       
Name:
  Tanya Drury    
 
       
Address:
  600 Travis, Suite 5800    
 
  Houston, TX 77002    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Dan L. Duncan    
 
       
By:
  /s/ Dan L. Duncan    
 
       
Name:
  Dan L. Duncan    
 
       
Address:
  1100 Louisiana, 18th floor    
 
  Houston, TX 77002    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Johnnie S. Haak Living Trust UAD 08/04/08, Johnnie S. Haak TTEE
 
       
By:
  /s/ Johnnie S. Haak    
 
       
Name:
  Johnnie S. Haak    
Title:
  Trustee    
 
       
Address:
  131 Sabine Drive    
 
  Georgetown, TX 78628-2657    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Russell Hardin, Jr.    
 
       
By:
  /s/ Russell Hardin, Jr.    
 
       
Name:
  Russell Hardin, Jr.    
 
       
Address:
  1401 McKinney, Suite 2250    
 
  Houston, TX 77010    
 
       
Attention:
  Russell Hardin    
Facsimile:
  (7130 652-9800    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Edward F. Heil    
 
       
By:
  /s/ Edward F. Heil    
 
       
Name:
  Edward F. Heil    
 
       
Address:
  8052 Fisher Island Drive    
 
  Miami Beach, FL 33109    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Marge Lutz SUCC TTEE FBO Edward F. Heil, Jr. TTEE UAD 12/01/83
 
       
By:
  /s/ Marge Lutz    
 
       
Name:
  Marge Lutz    
Title:
  Succ Trustee    
 
       
Address:
  8052 Fisher Island Drive    
 
  Miami Beach, FL 33109    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Marge Lutz SUCC TTEE FBO Karen Heil Trustee UAD 12/01/83
 
       
By:
  /s/ Marge Lutz    
 
       
Name:
  Marge Lutz    
Title:
  Succ Trustee    
 
       
Address:
  8052 Fisher Island Drive    
 
  Miami Beach, FL 33109    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Marge Lutz SUCC TTEE FBO Sandra Heil Trustee UAD 12/01/83
 
       
By:
  /s/ Marge Lutz    
 
       
Name:
  Marge Lutz    
Title:
  Succ Trustee    
 
       
Address:
  8052 Fisher Island Drive    
 
  Miami Beach, FL 33109    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        IRA FBO Richard Thomas Jacky Pershing LLC As Custodian Rollover Account
 
       
By:
  /s/ Richard Thomas Jacky    
 
       
Name:
  Richard Thomas Jacky    
Title:
  Custodian    
 
       
Address:
  3741 Nottingham Street    
 
  Houston, TX 77005-2025    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Richard Thomas Jacky    
 
       
By:
  /s/ Richard Thomas Jacky    
 
       
Name:
  Richard Thomas Jacky    
 
       
Address:
  3741 Nottingham    
 
  Houston, TX 77005-2025    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        IRA FBO: Nancy G. Kinder/Pershing LLC as Custodian (Roth Account)
 
       
By:
  /s/ Nancy G. Kinder    
 
       
Name:
  Nancy G. Kinder    
Title:
  Custodian    
 
       
Address:
  2929 Lazy Lane    
 
  Houston, TX 77019    
 
       
Attention:
  Nancy G. Kinder    
Facsimile:
  (713) 529-0946    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        Nancy G. Kinder    
 
       
By:
  /s/ Nancy G. Kinder    
 
       
Name:
  Nancy G. Kinder    
 
       
Address:
  2929 Lazy Lane    
 
  Houston, TX 77019    
 
       
Attention:
  Nancy G. Kinder    
Facsimile:
  (713) 529-0946    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Richard D. Kinder

     
By:
  /s/ Richard D. Kinder
Name:
  Richard D. Kinder
 
   
Address:
  2929 Lazy Lane
 
  Houston, TX 77019
 
   
Attention:
  Richard D. Kinder
Facsimile:
  (713) 529-0946

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
IRA FBO Gerald Kissner Pershing LLC as Custodian

     
By:
  /s/ Gerald Kissner
Name:
  Gerald Kissner
Title:
  Custodian
 
   
Address:
  1719 Cottage Landing
 
  Houston, TX 77077-1924

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
IRA FBO Erik Klefos Pershing LLC as Custodian Rollover Account

     
By:
  /s/ Erik S. Klefos/IRA
Name:
  Erik S. Klefos
Title:
  Custodian
 
   
Address:
  600 Travis, Suite 5800
 
  Houston, TX 77002
 
   
Attention:
  Erik S. Klefos
Facsimile:
  (713) 250-4295

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Brian Kuhn

     
By:
  /s/ Brian Kuhn
Name:
  Brian Kuhn
 
   
Address:
  3168 Mockingbird Knoll
 
  La Verne, CA 91750-2368
 
   
Attention:
  Brian Kuhn
Facsimile:
  (909) 596-4919

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Trust No. 3 UAD 12/23/03, Marge Lutz TTEE FBO Wm Hunter Heil

     
By:
  /s/ Marge Lutz
Name:
  Marge Lutz
Title:
  Trustee
 
   
Address:
  8052 Fisher Island Drive
 
  Miami Beach, FL 33109

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
IRA FBO Scott M. Marshall Pershing LLC as Custodian

     
By:
  /s/ Scott M. Marshall
Name:
  Scott M. Marshall
Title:
  Custodian
 
   
Address:
  108 N.W. Hackberry Street Lees
 
  Summit, MO 64064-1435

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Scott Marshall and Rose Anna Marshall Jt. Ten.

     
By:
  /s/ Scott Marshall
Name:
  Scott Marshall
Title:
  Joint Tenant
 
   
By:
  /s/ Rose Anna Marshall
Name:
  Rose Anna Marshall
Title:
  Joint Tenant
 
   
Address:
  108 N.W. Hackberry Street
 
  Lees Summit, MO 64064-1435

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Bruce R. McMaken

     
By:
  /s/ Bruce R. McMaken
Name:
  Bruce R. McMaken
 
   
Address:
  2235 Bissonnet
 
  Houston, TX 77005
 
   
Attention:
  Bruce R. McMaken
Facsimile:
  (713) 250-4294

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Charles R. Ofner and Diane Ofner

     
By:
  /s/ Charles R. Ofner
Name:
  Charles R. Ofner
 
   
By:
  /s/ Diane Ofner
Name:
  Diane Ofner
 
   
Address:
  2187 Troon Road
 
  Houston, TX 77019
 
   
Attention:
  Charles R. Ofner
Facsimile:
  (713) 942-9722
Email:
  cofner@charlesofner.com

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Nolan Ryan

     
By:
  /s/ Nolan Ryan
Name:
  Nolan Ryan
 
   
Address:
  3434 E. Palm Valley Blvd.
 
  Round Rock, TX 78664
Attention:
  Nolan Ryan
Facsimile:
  (512) 334-2278

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Brad D. Sanders

     
By:
  /s/ Brad D. Sanders
Name:
  Brad D. Sanders
 
   
Address:
  600 Travis, Suite 5800
 
  Houston, TX 77002

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Bret D. Sanders

     
By:
  /s/ Bret D. Sanders
Name:
  Bret D. Sanders
 
   
Address:
  600 Travis, Suite 5800
Houston, TX 77002
 
   
Attention:
  Bret D. Sanders
Facsimile:
  (713) 224-1101

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Christine M. Sanders

     
By:
  /s/ Christine M. Sanders
Name:
  Christine M. Sanders
 
   
Address:
  600 Travis, Suite 5800
Houston, TX 77002

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
IRA FBO Don A. Sanders Pershing LLC as Custodian

     
By:
  /s/ Don A. Sanders
Name:
  Don A. Sanders
Title:
  Custodian
 
   
Address:
  600 Travis, Suite 5800
Houston, TX 77002

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
IRA FBO Katherine U. Sanders/Pershing LLC as Custodian

     
By:
  /s/ Katherine U. Sanders
Name:
  Katherine U. Sanders
Title:
  Custodian
 
   
Address:
  600 Travis, Suite 5800
Houston, TX 77002

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Laura K. Sanders

     
By:
  /s/ Laura K. Sanders
Name:
  Laura K. Sanders
 
   
Address:
  600 Travis, Suite 5800
Houston, TX 77002

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER
Sanders Opportunity Fund (Institutional), L.P.

     
By:
  /s/ Don A. Sanders
Name:
  Don A. Sanders
 
   
Address:
  600 Travis, Suite 3100
Houston, Texas 77002

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Sanders Opportunity Fund, L.P.

     
By:
  /s/ Don A. Sanders
Name:
  Don A. Sanders
 
   
Address:
  600 Travis, Suite 3100
Houston, TX 77002

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Steve Scott

     
 
   
By:
  /s/ Steve Scott
Name:
  Steve Scott
 
   
Address:
  634 Sandlewood
Houston, TX 77024

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Grant E. Sims and Patricia Sims JT TEN

     
By:
  /s/ Grant E. Sims
Name:
  Grant E. Sims
Title:
  Joint Tenant
 
   
By:
  /s/ Patricia Sims
Name:
  Patricia Sims
Title:
  Joint Tenant
 
   
Address:
  11505 Quail Hollow Lane
Houston, TX 77024

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Coy H. Squyres

     
By:
  /s/ Coy H. Squyres
Name:
  Coy H. Squyres
 
   
Address:
  3741 Nottingham Street
Houston, TX 77005-2025

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



PURCHASER:
Irene M. Squyres Family trust UAD 06/16/97, Coy H. Squyres TTEE

         
By:
  /s/ Coy H. Squyres    
Name:
  Coy H. Squyres    
Title:
  Trustee    
 
       
Address:
  3741 Nottingham Street
Houston, TX 77005-2025    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    Platinum Business Investment Company, Ltd.
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
   
Address:
  1213 Terrace Highway
 
  Broussard, LA 70518
 
   
Attention:
   
 
   
Facsimile:
  (337) 262-7713

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    IRA FBO Lara M. Tate Pershing LLC as Custodian
 
   
By:
  /s/ Lara Tate
Name:
  Lara Tate
Title:
  Custodian
 
   
Address:
  12402 Huntingwich
 
  Houston, TX 77024

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    IRA FBO Paul R. Tate Pershing LLC as Custodian
 
   
By:
  /s/ Paul R. Tate
Name:
  Paul R. Tate
Title:
  Custodian
 
   
Address:
  12402 Huntingwich
 
  Houston, TX 77024

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    Paul Tate and Lara M. Tate TIC
 
   
By:
  /s/ Paul Tate
Name:
  Paul Tate
Title:
  Tenant In Common
 
   
By:
  /s/ Lara Tate
Name:
  Lara Tate
Title:
  Tenant In Common
 
   
Address:
  12402 Huntingwich
 
  Houston, TX 77024

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    Don Weir and Julie Ellen Weir Tenants in Common
 
   
By:
  /s/ Don Weir
Name:
  Don Weir
Title:
  Tenant in Common
 
   
By:
  /s/ Julie Ellen Weir
Name:
  Julie Ellen Weir
Title:
  Tenant in Common
 
   
Address:
  303 Greenbelt
 
  Houston, TX 77079

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    Eric Glenn Weir
 
   
By:
  /s/ Eric Glenn Weir
Name:
  Eric Glenn Weir
 
   
Address:
  12211 Mossycup
 
  Houston, TX 77021

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    IRA FBO Eric Weir Pershing LLC as Custodian
 
   
By:
  /s/ Eric GlennWeir
Name:
  Eric GlennWeir
 
   
Address:
  12211 Mossycup
 
  Houston, TX 77021

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    IRA FBO Julie E. Weir Pershing LLC As Custodian
 
   
By:
  /s/ Julie E. Weir
Name:
  Julie E. Weir
Title:
  Custodian
 
   
Address:
  303 Greenbelt
 
  Houston, TX 77079

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    IRA FBO Lisa Dawn Weir Pershing LLC as Custodian
 
   
By:
  /s/ Lisa Dawn Weir
Name
  Lisa Dawn Weir
Title:
  Custodian
 
   
Address:
  303 Greenbelt
 
  Houston, TX 77079

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    IRA FBO Shannon Weir Pershing LLC as Custodian
 
   
By:
  /s/ Shannon Weir
Name:
  Shannon Weir
Title:
  Custodian
 
   
Address:
  12211 Mossycup
 
  Houston, TX 77024

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    Katherine U. Sanders Children Trust Dtd. 2003/Don Weir Trustee
 
   
By:
  /s/ Don Weir
Name:
  Don Weir
Title:
  Trustee
 
   
Address:
  600 Travis, Suite 5800
 
  Houston, TX 77002
Attention:
  Don Weir

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    Lisa Dawn Weir
 
   
By:
  /s/ Lisa Dawn Weir
Name:
  Lisa Dawn Weir
 
   
Address:
  303 Greenbelt
 
  Houston, TX 77079

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



      PURCHASER:
 
    Edwin Freedman
 
   
By:
  /s/ Edwin Freedman
Name:
  Edwin Freedman
 
   
Address:
  5159 Loch Lomond
 
  Houston, TX 77096-2629

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



     Agreed to and accepted by Endeavour as of the date first written above.

      ENDEAVOUR INTERNATIONAL CORPORATION
 
   
By:
  /s/ J. Michael Kirksey
 
  J.Michael Kirksey
 
  Executive Vice President and
 
  Chief Financial Officer

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 2.01
PURCHASERS AND COMMITMENT AMOUNTS
Price per share of Purchased Common Stock: $0.90

                              Gross               Proceeds   Purchaser   Common
Stock     to Issuer  
Smedvig QIF Plc
    5,555,556     $ 5,000,000.40  
Goldman, Sachs & Co. FBO John Seitz IRA
    444,444     $ 399,999.60  
MLPF & S Custodian FBO Mr. William L. Transier IRA, FBO Mr. William L. Transier
, Account
5TX-28079
    450,000     $ 405,000.00  
Mrs. Cecilie Paus
    1,111,111     $ 999,999.90  
Ms. Caroline Victoria Olympia Paus
    555,556     $ 500,000.40  
Ms. Cecilie Alexandra Pontine Paus
    555,556     $ 500,000.40  
Nancy K. Quinn
    166,666     $ 149,999.40  
Pelmer Securities S.A.
    3,333,333     $ 2,999,999.70  
Anne Lindsay Cohn Holstead
    111,111     $ 99,999.90  
Bobby Smith Cohn
    111,111     $ 99,999.90  
Brad D. Sanders
    55,556     $ 50,000.40  
Bret D. Sanders
    55,556     $ 50,000.40  
Brian Kuhn
    333,333     $ 299,999.70  
Bruce R. McMaken
    16,667     $ 15,000.30  
Charles R. Ofner and Dianne Ofner TEN COM
    166,667     $ 150,000.30  
Christine M. Sanders
    111,111     $ 99,999.90  
Courtney Cohn Hopson Separate Account
    111,111     $ 99,999.90  
Coy H. Squyres
    222,222     $ 199,999.80  
Dan L. Duncan
    277,778     $ 250,000.20  
Don Sanders and Tanya J. Drury TTEES FBO Tanya Jo Drury Trust
    166,667     $ 150,000.30  
Don Weir and Julie Ellen Weir Ten In Com
    33,333     $ 29,999.70  
Edward F. Heil
    555,556     $ 500,000.40  
Edwin Freedman
    200,000     $ 180,000.00  
Elizabeth Kirby Cohn McCool Separate Property
    111,111     $ 99,999.90  
Eric Glenn Weir
    55,556     $ 50,000.40  
Grant E. Sims and Patricia Sims JT TEN
    55,556     $ 50,000.40  
IRA FBO Don A. Sanders Pershing LLC as Custodian
    444,444     $ 399,999.60  
IRA FBO Eric Weir Pershing LLC as Custodian
    1,667     $ 1,500.30  
IRA FBO Erik Klefos Pershing LLC as Custodian Rollover Account
    20,000     $ 18,000.00  
IRA FBO Gerald Kissner Pershing LLC as Custodian
    25,000     $ 22,500.00  
IRA FBO Julie E. Weir Pershing LLC As Custodian
    7,778     $ 7,000.20  
IRA FBO Lara M. Tate Pershing LLC as Custodian
    3,333     $ 2,999.70  
IRA FBO Lisa Dawn Weir Pershing LLC as Custodian
    3,333     $ 2,999.70  
IRA FBO Nancy G. Kinder Pershing LLC As Custodian Roth Account
    27,778     $ 25,000.20  
IRA FBO Paul R. Tate Pershing LLC as Custodian
    3,333     $ 2,999.70  
IRA FBO Richard Thomas Jacky Pershing LLC as Custodian Rollover Account
    115,000     $ 103,500.00  
IRA FBO Scott M. Marshall Pershing LLC as Custodian
    150,000     $ 135,000.00  

Schedule 2.01



--------------------------------------------------------------------------------



 



                              Gross               Proceeds   Purchaser   Common
Stock     to Issuer  
IRA FBO Shannon Weir Pershing LLC as Custodian
    1,667     $ 1,500.30  
IRA FBO: Katherine U. Sanders/Pershing LLC as Custodian
    388,889     $ 350,000.10  
Irene M. Squyres Family Trust UAD 06/16/97, Coy H. Squyres TTEE
    275,000     $ 247,500.00  
James Ventures, L.P.
    555,556     $ 500,000.40  
James W. Christmas
    222,222     $ 199,999.80  
Johnnie S. Haak Living Trust UAD 08/04/08, Johnnie S. Haak TTEE
    50,000     $ 45,000.00  
Katherine U. Sanders Children Trust Dtd. 2003 / Don Weir Trustee
    444,444     $ 399,999.60  
Laura K. Sanders
    222,222     $ 199,999.80  
Lisa Dawn Weir
    22,222     $ 19,999.80  
Luke J. Drury TTEE Luke J. Drury Non-Exempt Trust
    111,111     $ 99,999.90  
M. St. John Dinsmore
    55,556     $ 50,000.40  
Marge Lutz SUCC TTEE FBO Karen Heil Trustee UAD 12/01/83
    277,778     $ 250,000.20  
Marge Lutz SUCC TTEE FBO Edward F. Heil, Jr. TTEE UAD 12/01/83
    277,778     $ 250,000.20  
Marge Lutz SUCC TTEE FBO Sandra Heil Trustee UAD 12/01/83
    277,778     $ 250,000.20  
Mark Drury TTEE FBO Mark J. Drury Non-Exempt Trust
    83,333     $ 74,999.70  
Matthew Drury TTEE FBO Matthew J. Drury Non-Exempt Trust
    111,111     $ 99,999.90  
Morton A. Cohn
    166,667     $ 150,000.30  
Nancy G. Kinder
    44,444     $ 39,999.60  
Nolan Ryan
    222,222     $ 199,999.80  
Paul Tate and Lara M. Tate TIC
    44,444     $ 39,999.60  
Platinum Business Investment Company, Ltd.
    333,333     $ 299,999.70  
Richard D. Kinder
    277,778     $ 250,000.20  
Richard Thomas Jacky
    25,000     $ 22,500.00  
Russell Hardin, Jr.
    333,333     $ 299,999.70  
Sanders Opportunity Fund (Institutional), L.P.
    1,420,028     $ 1,278,025.20  
Sanders Opportunity Fund, L.P.
    441,083     $ 396,974.70  
Scott Andrews
    110,000     $ 99,000.00  
Scott Marshall and Rose Anna Marshall Jt. Ten
    50,000     $ 45,000.00  
Steve Scott
    166,667     $ 150,000.30  
Tanya J. Drury
    166,667     $ 150,000.30  
Trust No. 3 UAD 12/23/03, Marge O. Lutz TTEE FBO Wm Hunter Heil
    277,778     $ 250,000.20  
William Roger Clemens
    277,778     $ 250,000.20  
 
           
Total
    23,457,779     $ 21,112,001.10  
 
           

Schedule 2.01



--------------------------------------------------------------------------------



 



Exhibit A
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
ENDEAVOUR INTERNATIONAL CORPORATION
AND
THE PURCHASERS NAMED HEREIN
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
February 4, 2010, is made and entered into by and among Endeavour International
Corporation, a Nevada corporation (“Endeavour”), and the purchasers named in
Schedule A to this Agreement (each such purchaser a “Purchaser” and,
collectively, the “Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Common Stock pursuant to the Common Stock
Purchase Agreement, dated as of February 4, 2010, by and among Endeavour and the
Purchasers (the “Purchase Agreement”);
     WHEREAS, Endeavour has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of each Purchaser and
Endeavour under the Purchase Agreement that this Agreement be executed and
delivered.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph.
     “Endeavour” has the meaning specified therefor in the introductory
paragraph.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “File Date” has the meaning specified in Section 2.01(a)(i) of this
Agreement.

Exhibit A



--------------------------------------------------------------------------------



 



     “Holder” means the record holder of any Registrable Securities.
     “Liquidated Damages” has the meaning specified therefor in Section 2.01(c)
of this Agreement.
     “Liquidated Damages Multiplier” means the product of $0.90 times the number
of Common Stock purchased by such Purchaser.
     “Losses” has the meaning specified therefor in Section 2.06(a) of this
Agreement.
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Registrable Securities” means: (i) the Purchased Common Stock and (ii) any
Common Stock issued as Liquidated Damages pursuant to this Agreement, all of
which Registrable Securities are subject to the rights provided herein until
such rights terminate pursuant to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.05(a) of this Agreement.
     “Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(b) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Endeavour or one of its
Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.

Exhibit A-2



--------------------------------------------------------------------------------



 



ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
          (a) Registration.
               (i) Deadline To Go Effective. Within sixty (60) days of this
Agreement (the 60th such day herein referred to as the “File Date”), Endeavour
shall prepare and file a registration statement under the Securities Act to
permit the resale of the Registrable Securities from time to time, including as
permitted by Rule 415 under the Securities Act (or any similar provision then in
force) with respect to all of the Registrable Securities (the “Registration
Statement”). A Registration Statement filed pursuant to this Section 2.01 shall
be on such appropriate registration form of the Commission as shall be selected
by Endeavour. Endeavour will use its commercially reasonable efforts to cause
the Registration Statement filed pursuant to this Section 2.01 to be
continuously effective under the Securities Act until the earlier of (i) the
date as of which all such Registrable Securities are sold by the Purchasers or
(ii) the date when such Registrable Securities become eligible for resale under
Rule 144(b) (or any similar provision then in force) under the Securities Act
(the “Effectiveness Period”). The Registration Statement when declared effective
(including the documents incorporated therein by reference) shall comply as to
form with all applicable requirements of the Securities Act and the Exchange Act
and shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
               (ii) Effective Date. Endeavour shall use commercially reasonable
efforts to ensure that the Registration Statement required by Section 2.01 of
this Agreement is declared effective within 30 days after the File Date.
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, Endeavour may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement, but such Selling
Holder may settle any such sales of Registrable Securities) if (i) Endeavour is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and Endeavour determines in good faith that Endeavour’s ability to
pursue or consummate such a transaction would be materially adversely affected
by any required disclosure of such transaction in the Registration Statement or
(ii) Endeavour has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of Endeavour, would
materially adversely affect Endeavour; provided, however, in no event shall any
such suspension period exceed an aggregate of 90 days in any 180-day period or
150 days in any 365-day period. Upon disclosure of such information or the
termination of the condition described above, Endeavour shall provide prompt
notice to the Selling Holders whose Registrable Securities are included in the
Registration Statement, shall promptly terminate any suspension of sales it has
put into effect and shall take such other actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.

Exhibit A-3



--------------------------------------------------------------------------------



 



          (c) Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Endeavour shall owe the Holders a payment
with respect to the Purchased Common Stock of each such Holder of 0.25% of the
Liquidated Damages Multiplier per 30-day period for the first 30 days following
the suspension or period in which the Registration Statement ceased to be
effective, increasing by an additional 0.25% of the Liquidated Damages
Multiplier per 30-day period for each subsequent 30 days, up to a maximum of
1.00% of the Liquidated Damages Multiplier per 30-day period (the “Liquidated
Damages”), following (x) the date on which the suspension period exceeded the
permitted period under 2.01(b) of this Agreement or (y) the day after the
Registration Statement ceased to be effective or failed to be useable for its
intended purposes, as liquidated damages and not as a penalty. For purposes of
this Section 2.01(c), a suspension shall be deemed lifted on the date that
notice that the suspension has been lifted is delivered to the Holders pursuant
to Section 3.01 of this Agreement.
     Section 2.02 Sale Procedures. In connection with its obligations under this
Article II, Endeavour will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;
          (b) promptly notify each Selling Holder of Registrable Securities, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the filing of the Registration Statement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to such Registration
Statement or any post-effective amendment thereto, when the same has become
effective; and (ii) any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any prospectus or
prospectus supplement thereto;
          (c) immediately notify each Selling Holder of Registrable Securities,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness

Exhibit A-4



--------------------------------------------------------------------------------



 



of the Registration Statement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by Endeavour of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, Endeavour agrees to as promptly as practicable amend
or supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;
          (d) upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
          (e) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (f) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Endeavour are then
listed;
          (g) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Endeavour to enable the Selling Holders to consummate the disposition of such
Registrable Securities; and
          (h) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement.
          (i) Each Selling Holder, upon receipt of notice from Endeavour of the
happening of any event of the kind described in Section 2.02(c) of this
Agreement, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of copies of the supplemented or amended
prospectus contemplated by Section 2.02(c) of this Agreement or until it is
advised in writing by Endeavour that the use of the prospectus may be resumed,
and has received copies of any additional or supplemental filings incorporated
by reference in the prospectus, and, if so directed by Endeavour, such Selling
Holder will deliver to Endeavour (at Endeavour’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.
     If requested by a Purchaser, Endeavour shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser

Exhibit A-5



--------------------------------------------------------------------------------



 



reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) as soon as practicable make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement.
     Section 2.03 Cooperation by Holders. Endeavour shall have no obligation to
include in the Registration Statement Common Stock of a Holder who has failed to
timely furnish such information that, in the opinion of counsel to Endeavour, is
reasonably required in order for the registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.
     Section 2.04 Restrictions on Public Sale by Holders of Registrable
Securities. For a period of 365 days from the Closing Date, each Holder of
Registrable Securities who is included in the Registration Statement agrees not
to effect any public sale or distribution of the Registrable Securities during
the 30-day period following completion of an Underwritten Offering of equity
securities by Endeavour (except as provided in this Section 2.04); provided,
however, that the duration of the foregoing restrictions shall be no longer than
the duration of the shortest restriction generally imposed by the underwriters
on the officers or directors or any other Common Stockholder of Endeavour on
whom a restriction is imposed in connection with such public offering. In
addition, the provisions of this Section 2.04 shall not apply with respect to a
Holder that owns $5 million or less of Purchased Common Stock, based on the
Commitment Amounts.
     Section 2.05 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to Endeavour’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and the NYSE
Amex fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, transfer taxes and fees of transfer agents and registrars,
all word processing, duplicating and printing expenses and the fees and
disbursements of counsel and independent public accountants for Endeavour,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.
          (b) Expenses. Endeavour will pay all reasonable Registration Expenses
as determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.06 hereof, Endeavour shall
not be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

Exhibit A-6



--------------------------------------------------------------------------------



 



     Section 2.06 Indemnification.
          (a) By Endeavour. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Endeavour will
indemnify and hold harmless each Selling Holder thereunder, its officers,
members, managers, directors, partners, employees, agents and other
representatives, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, and its officers, members,
managers, partners, directors, employees, agents and other representatives,
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder, officer, member, manager, partner,
director, employee, agent, other representative, underwriter or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, any preliminary prospectus, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and will reimburse each such Selling
Holder, its directors and officers, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that Endeavour will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in strict conformity with information furnished by such Selling Holder, its
directors or officers or any underwriter or controlling Person in writing
specifically for use in the Registration Statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
Selling Holder, its directors or officers or any underwriter or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Endeavour, its directors and
officers, and each Person, if any, who controls Endeavour within the meaning of
the Securities Act or of the Exchange Act, and its directors and officers, to
the same extent as the foregoing indemnity from Endeavour to the Selling
Holders, but only with respect to information regarding such Selling Holder
furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in the Registration Statement or any preliminary prospectus or final
prospectus included therein, or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the net proceeds received by such Selling
Holder from the sale of the Registrable Securities giving rise to such
indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in

Exhibit A-7



--------------------------------------------------------------------------------



 



writing thereof, but the omission so to notify the indemnifying party shall not
relieve it from any liability which it may have to any indemnified party except
to the extent the indemnifying party is materially prejudiced by such omission.
In any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.06 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the indemnified party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the indemnified party.
          (d) Contribution. If the indemnification provided for in this
Section 2.06 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of net proceeds received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or

Exhibit A-8



--------------------------------------------------------------------------------



 



defending any Loss which is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.06 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.07 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Endeavour
agrees to use its commercially reasonable best efforts to:
          (a) make and keep public information regarding Endeavour available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
          (b) file with the Commission in a timely manner all reports and other
documents required of Endeavour under the Securities Act and the Exchange Act at
all times from and after the date hereof; and
          (c) so long as a Holder owns any Registrable Securities, furnish,
unless otherwise available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Endeavour, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
     Section 2.08 Transfer or Assignment of Registration Rights. The rights to
cause Endeavour to register Registrable Securities granted to the Purchasers by
Endeavour under this Article II may be transferred or assigned by any Purchaser
to one or more transferee(s) or assignee(s) of such Registrable Securities;
provided, however, that, (a) unless such transferee is an Affiliate of such
Purchaser, each such transferee or assignee holds Registrable Securities
representing at least $5 million of the Purchased Common Stock, based on the
Commitment Amounts, (b) Endeavour is given written notice prior to any such
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.
     Section 2.09 Limitation on Subsequent Registration Rights. From and after
the date hereof, Endeavour shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, (i) enter into
any agreement with any current or future holder of any securities of Endeavour
that would allow such current or future holder to require Endeavour to include
securities in any registration statement filed by Endeavour on a basis that is
superior to the piggyback rights granted to the Purchasers hereunder or (ii)
grant registration rights to any other Person that would be superior to the
Purchasers’ registration rights hereunder.

Exhibit A-9



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
          (a) if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01;
          (b) if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.08 hereof; and
          (c) if to Endeavour, at 1001 Fannin, Suite 1600, Houston, Texas 77002
(facsimile: (713) 307-8794), notice of which is given in accordance with the
provisions of this Section 3.01.
     All such notices and communications shall be deemed to have been received:
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or electronic mail; and when actually
received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Recapitalization, Exchanges, Etc. Affecting the Common Stock
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all stock of Endeavour or any successor or assign of
Endeavour (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
stock splits, recapitalizations and the like occurring after the date of this
Agreement.
     Section 3.04 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction, specific performance or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction, specific performance or
other equitable relief. The existence of this right will not preclude any such
Person from pursuing any other rights and remedies at law or in equity which
such Person may have.
     Section 3.05 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Exhibit A-10



--------------------------------------------------------------------------------



 



     Section 3.06 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.07 Governing Law. The Laws of the State of New York shall govern
this Agreement without regard to principles of conflict of Laws.
     Section 3.08 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.09 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Endeavour set forth herein. This
Agreement, the Purchase Agreement and any confidentiality agreements pertaining
to the sale of the Purchased Common Stock supersede all prior agreements and
understandings between the parties with respect to such subject matter.
     Section 3.10 Amendment. This Agreement may be amended only by means of a
written amendment signed by Endeavour and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
     Section 3.11 No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.12 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Endeavour shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers

Exhibit A-11



--------------------------------------------------------------------------------



 



under this Agreement or the Purchase Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation.
[The remainder of this page is intentionally left blank]

Exhibit A-12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
date first written above.

                  PURCHASER:    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
     
 
   
 
     
 
   
 
           
 
  Attention:        
 
  Facsimile:  
 
   
 
  Email:  
 
   
 
     
 
   

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     Agreed to and accepted by Endeavour as of the date first written above.

            ENDEAVOUR INTERNATIONAL CORPORATION
      By:           J. Michael Kirksey        Executive Vice President and
Chief Financial Officer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Smedvig QIF Plc

Goldman, Sachs & Co. FBO John Seitz IRA

MLPF & S Custodian FBO Mr. William L. Transier IRA, FBO Mr. William L. Transier,
Account 5TX-28079

Mrs. Cecilie Paus

Ms. Caroline Victoria Olympia Paus

Ms. Cecilie Alexandra Pontine Paus

Nancy K. Quinn

Pelmer Securities S.A.

Anne Lindsay Cohn Holstead

Bobby Smith Cohn

Brad D. Sanders

Bret D. Sanders

Brian Kuhn

Bruce R. McMaken

Charles R. Ofner and Dianne Ofner TEN COM

Christine M. Sanders

Courtney Cohn Hopson Separate Account

Coy H. Squyres

Dan L. Duncan

Don Sanders and Tanya J. Drury TTEES FBO Tanya Jo Drury Trust

Don Weir and Julie Ellen Weir Ten In Com

Edward F. Heil

Edwin Freedman

Elizabeth Kirby Cohn McCool Separate Property

Eric Glenn Weir

Grant E. Sims and Patricia Sims JT TEN

IRA FBO Don A. Sanders Pershing LLC as Custodian

IRA FBO Eric Weir Pershing LLC as Custodian

IRA FBO Erik Klefos Pershing LLC as Custodian Rollover Account

IRA FBO Gerald Kissner Pershing LLC as Custodian

IRA FBO Julie E. Weir Pershing LLC As Custodian

IRA FBO Lara M. Tate Pershing LLC as Custodian

IRA FBO Lisa Dawn Weir Pershing LLC as Custodian

IRA FBO Nancy G. Kinder Pershing LLC As Custodian Roth Account

IRA FBO Paul R. Tate Pershing LLC as Custodian

IRA FBO Richard Thomas Jacky Pershing LLC as Custodian Rollover Account

IRA FBO Scott M. Marshall Pershing LLC as Custodian

IRA FBO Shannon Weir Pershing LLC as Custodian

IRA FBO: Katherine U. Sanders/Pershing LLC as Custodian

Irene M. Squyres Family Trust UAD 06/16/97, Coy H. Squyres TTEE

James Ventures, L.P.

James W. Christmas

Johnnie S. Haak Living Trust UAD 08/04/08, Johnnie S. Haak TTEE

Katherine U. Sanders Children Trust Dtd. 2003 / Don Weir Trustee

 



--------------------------------------------------------------------------------



 



Laura K. Sanders

Lisa Dawn Weir

Luke J. Drury TTEE Luke J. Drury Non-Exempt Trust

M. St. John Dinsmore

Marge Lutz SUCC TTEE FBO Karen Heil Trustee UAD 12/01/83

Marge Lutz SUCC TTEE FBO Edward F. Heil, Jr. TTEE UAD 12/01/83

Marge Lutz SUCC TTEE FBO Sandra Heil Trustee UAD 12/01/83

Mark Drury TTEE FBO Mark J. Drury Non-Exempt Trust

Matthew Drury TTEE FBO Matthew J. Drury Non-Exempt Trust

Morton A. Cohn

Nancy G. Kinder

Nolan Ryan

Paul Tate and Lara M. Tate TIC

Platinum Business Investment Company, Ltd.

Richard D. Kinder

Richard Thomas Jacky

Russell Hardin, Jr.

Sanders Opportunity Fund (Institutional), L.P.

Sanders Opportunity Fund, L.P.

Scott Andrews

Scott Marshall and Rose Anna Marshall Jt. Ten

Steve Scott

Tanya J. Drury

Trust No. 3 UAD 12/23/03, Marge O. Lutz TTEE FBO Wm Hunter Heil

William Roger Clemens

 



--------------------------------------------------------------------------------



 



Exhibit B
ENDEAVOUR INTERNATIONAL CORPORATION
SECRETARY’S CERTIFICATE
February 4, 2010
     Reference is made to that certain Common Stock Purchase Agreement, dated as
of February 4, 2010, by and among Endeavour International Corporation, a Nevada
corporation (the “Company”) and the Purchasers party thereto (the “Purchase
Agreement”). Terms that are defined in the Purchase Agreement and that are used
but not defined herein have the respective meanings given to them in the
Purchase Agreement. I, Andrea F. Quinlan, hereby certify that I am the duly
elected, qualified and acting Corporate Secretary of the Company; and that as
such I am familiar with the facts herein certified and am authorized to certify
the same and do further certify, in such capacity, that:
     1. Attached hereto as Exhibit 1 is a true, correct and complete copy of the
Amended and Restated Articles of Incorporation of the Company (including all
amendments, if any, thereto), certified by the Secretary of State of the State
of Nevada, as in full force and effect on February 4, 2010 and at all times
thereafter to and including the date hereof (the “Articles of Incorporation”).
No other amendments to such Articles of Incorporation have been authorized by
the members or Board of Directors of the Company and such Articles of
Incorporation is in full force and effect as of the date hereof.
     2. No proceedings have been instituted or are pending, or, to the best of
my knowledge, are threatened or contemplated, for the dissolution or liquidation
of the Company or that would threaten its corporate existence or forfeit its
limited corporate rights or franchises.
     3. Attached hereto as Exhibit 2 is a true, correct and complete copy of the
Amended and Restated Bylaws of the Company, as amended and in full force and
effect on the date hereof.
     4 Attached hereto as Exhibit 3 is a true, correct and complete copy of
resolutions duly and validly adopted by the Board of Directors, and the Pricing
Committee thereof, of the Company at meetings on January 18, 2010, February 1,
2010 and February 3, 2010, a copy of which has been duly filed with the minutes
of the proceedings of such Board of Directors or Pricing Committee, as
applicable. Such resolutions have not been modified, amended, rescinded or
revoked, and the same are in full force and effect on the date hereof and are
within the power of the Board of Directors and the Pricing Committee thereof to
pass as provided in the Articles of Incorporation.
     5. The following persons are duly elected or appointed and acting officers
of the Company, holding the respective offices set forth opposite their names
below, and the signatures set forth opposite their names below are their true
and genuine signatures:

Exhibit B-1



--------------------------------------------------------------------------------



 



                  Name   Office     Specimen Signature  
J. Michael Kirksey
  Executive Vice President
       
 
  and Chief Financial Officer        
 
               
Robert L. Thompson
  Senior Vice President
       
 
  and Chief Accounting Officer        

          6. Each of the foregoing officers and the undersigned is authorized
pursuant to the resolutions attached hereto, as officers of the Company, to
execute and deliver, for and on behalf of the Company, the Purchase Agreement,
the Registration Rights Agreement, any confidentiality agreements and all
certificates, notices, communications and other documents required or permitted
to be given by or on behalf of the Company in connection with the transactions
contemplated thereby.
          7. This certificate and the specimen signatures contained herein may
be executed in one or more counterparts, none of which need contain the
signatures of all persons, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first set forth above.

            ENDEAVOUR INTERNATIONAL CORPORATION
      By:           Andrea F. Quinlan        Corporate Secretary     

     I, Robert L. Thompson, Senior Vice President and Chief Accounting Officer
of the Company, hereby certify that the signature of Andrea F. Quinlan set forth
above is a true, correct and genuine signature of such person, and that such
person is the duly elected or appointed, qualified and acting Corporate
Secretary of the Company.

                 Robert L. Thompson
     Senior Vice President and Chief Accounting Officer
                       

[Signature Page to Endeavour International Corporation Secretary’s Certificate]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
ARTICLES OF INCORPORATION

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
BYLAWS

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
RESOLUTIONS

 